On January 27, 1997, the Commission of Judges appointed by the Supreme Court to consider the report of the hearing panel of the Board of Commissioners on Grievances and Discipline entered its order in this matter. On February 4,1997, pursuant to Gov.Jud.R. II(5)(E)(2) and Gov.Jud.R. Ill (3), respondent, Lee Hildebrandt, Jr., filed a timely notice of appeal with the Supreme Court. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, that within twenty days from the date-of issuance of this order respondent may file with the Supreme Court objections to the order of the Commission of Judges and a brief in support of the objections, and that complainant, David Mann, may file with the Supreme Court an answer brief within fifteen days after respondent’s brief in support of objections has been filed.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.
IT IS FURTHER ORDERED, sua sponte, that service shall be deemed made on respondent by sending this order, and all other orders in this case, by certified mail to the most recent address respondent has given to the Attorney Registration Office.